Title: To Thomas Jefferson from Charles Dick, 21 April 1781
From: Dick, Charles
To: Jefferson, Thomas


Fredericksburg, 21 Apr. 1781. Wrote “About 3 Weeks ago … for a Sum of Money to be brought me for the Use of the Factory by Capt. Peter Minor, who has been some time return’d and brings me no Answer about it. My Credit, Word, Honour and every thing mortal can do will not hold out longer with the people unless I am supported with Money. And it is Amazing the quantity of Arms old and New have been drawn from this Place since January last.” The bearer, Capt. Abraham Maury, will wait on TJ, and Dick begs that the sum of £100,000, earlier requested, be sent by him.
